
	
		I
		112th CONGRESS
		2d Session
		H. R. 6325
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Hanna introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for higher education expenses in a program of study in science,
		  technology, engineering, or mathematics.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Education Opportunity
			 Act.
		2.STEM qualified
			 higher education expenses
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 222 the following new section:
				
					222A.STEM qualified
				higher education expenses
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a deduction an amount equal to the STEM
				higher education expenses paid by the taxpayer during the taxable year.
						(b)STEM higher
				education expensesFor
				purposes of this section, the term STEM higher education expense
				means any expense of a type which is taken into account in determining the cost
				of attendance (as defined in section 472 of the Higher Education Act of 1965
				(20 U.S.C. 1087ll)) at an eligible educational institution with respect to the
				attendance of an individual—
							(1)at such
				institution for the academic period for which the deduction under this section
				is being determined,
							(2)majoring in a course of study at such
				institution leading to an associate degree or higher in—
								(A)science,
				technology, engineering, or mathematics (within the meaning of section
				131(g)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015(g)(4)), or
								(B)education with a
				focus on any area described in subparagraph (A), and
								(3)who at all times during such period is
				making satisfactory academic progress (as defined in section 668.34 of title
				34, Code of Federal Regulations, or any successor regulation) in the pursuit of
				such degree.
							(c)Definition and
				special rulesFor purposes of
				this section—
							(1)Eligible
				educational institutionThe term eligible educational
				institution has the meaning given the term institution of higher
				education in section 102 of the Higher Education Act of 1965 (20 U.S.C.
				1002).
							(2)Room and board
				included for students who are at least half-timeSubsection (a)
				shall not apply to any costs of an individual for room and board while
				attending an eligible educational institution, unless such individual is an
				eligible individual (as defined in section 25A(b)(3)).
							(3)Carryforward of
				unused deductionIf for any taxable year the deduction allowable
				under subsection (a) exceeds the taxpayer’s taxable income (determined without
				regard to this section), the amount of STEM higher education expenses of the
				taxpayer attributable to such excess shall be treated as STEM higher education
				expenses paid by the taxpayer in the succeeding taxable year.
							(4)Identification
				requirementNo deduction shall be allowed under subsection (a) to
				a taxpayer with respect to STEM higher education expenses of an individual
				unless the taxpayer includes the name and taxpayer identification number of the
				individual on the return of tax for the taxable year.
							(5)Certain
				prepayments allowedIf STEM higher education expenses are paid by
				the taxpayer during a taxable year for an academic period which begins during
				the first 3 months following such taxable year, such academic period shall be
				treated for purposes of this section as beginning during such taxable
				year.
							(6)Coordination
				with other education incentives
								(A)Denial of
				deduction if other credit electedNo deduction shall be allowed under
				subsection (a) for any taxable year with respect to the STEM higher education
				expenses with respect to an individual if the taxpayer or any other person
				elects to have section 25A apply with respect to such individual for such year
				or if a credit is allowed under section 36D with respect to such individual for
				such taxable year.
								(B)Coordination
				with exclusionsThe total amount of STEM higher education
				expenses shall be reduced by the amount of such expenses taken into account in
				determining any amount excluded under section 135, 529(c), or 530(d)(2). For
				purposes of the preceding sentence, the amount taken into account in
				determining the amount excluded under section 529(c)(1) shall not include that
				portion of the distribution which represents a return of any contributions to
				the plan.
								(7)Adjustment for
				certain scholarshipsRules similar to the rules of 25A(g)(2)
				shall apply for purposes of this section.
							(8)DependentsNo
				deduction shall be allowed under subsection (a) to any individual with respect
				to whom a deduction under section 151 is allowable to another taxpayer for a
				taxable year beginning in the calendar year in which such individual’s taxable
				year begins.
							(9)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall only apply if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(d)TerminationThis section shall not apply to taxable
				years beginning more than 10 years after the date of the enactment of the STEM
				Education Opportunity
				Act.
						.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
				
					(22)STEM qualified
				higher education expensesThe
				deduction allowed by section
				222A.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 222 the following new item:
				
					
						Sec. 222A. STEM qualified higher education
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to payments
			 made in taxable years beginning after the date of the enactment of this
			 Act.
			3.Credits for
			 certain contributions benefitting science, technology, engineering, and
			 mathematics education at the elementary and secondary school level
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45S.Contributions
				benefitting science, technology, engineering, and mathematics education at the
				elementary and secondary school level
						(a)In
				generalFor purposes of
				section 38, the elementary and secondary school STEM contributions credit
				determined under this section for the taxable year is an amount equal to the
				qualified STEM contributions made by the taxpayer during the taxable year to
				one or more elementary or secondary schools.
						(b)Maximum
				credit
							(1)Per
				taxpayerThe amount of
				qualified STEM contributions made to any school which may be taken into account
				under this section by the taxpayer for the taxable year shall not exceed the
				portion of the limitation under paragraph (2) which is allocated by such school
				to the taxpayer for such year.
							(2)Per
				schoolThe amount of qualified STEM contributions made to any
				school which may be allocated under this section by the school to all taxpayers
				for all taxable years shall not exceed $100,000.
							(c)Qualified STEM
				contributionsFor purposes of this section—
							(1)In
				generalThe term qualified STEM contributions
				means—
								(A)STEM property
				contributions,
								(B)STEM service
				contributions, and
								(C)STEM student and
				educator training contributions.
								(2)STEM property
				contributions
								(A)In
				generalThe term STEM property contribution means
				the amount which would (but for subsection (d)) be allowed as a deduction under
				section 170 for a charitable contribution of STEM property if—
									(i)the donee is an
				elementary or secondary school,
									(ii)substantially all of the use of the
				property by the donee is within the United States for STEM education in any of
				the grades K–12 for use during the school day or in after-school
				programs,
									(iii)the original use
				of the property begins with the donee,
									(iv)the property will
				fit productively into the donee’s education plan,
									(v)the property is
				not transferred by the donee in exchange for money, other property, or
				services, except for shipping, installation and transfer costs, and
									(vi)the donee’s use
				and disposition of the property will be in accordance with the provisions of
				clauses (ii) through (v).
									(B)STEM
				propertyThe term STEM property means—
									(i)computer equipment and software,
									(ii)microscopes,
									(iii)lab equipment,
				including glassware, digital scales, and temperature measuring devices,
									(iv)property used to
				maintain, renovate, or improve laboratory facilities,
									(v)STEM education curricula, and
									(vi)whiteboards,
				smartboards, cameras, and other relevant STEM education materials.
									(3)STEM service
				contributions
								(A)In
				generalThe term STEM service contributions means
				the amount paid or incurred during the taxable year to provide STEM services in
				the United States for the exclusive benefit of students at an elementary or
				secondary school but only if no charge is imposed for providing such
				services.
								(B)STEM
				servicesThe term STEM
				services means—
									(i)providing students the opportunity to
				engage in hands-on technical equipment training in a STEM education field,
				and
									(ii)bringing experts in a STEM education field
				into the classroom or after school programs for demonstrations, talks, or
				mentoring exercises.
									(4)STEM student and
				educator training contributions
								(A)In
				generalThe term STEM student and educator training
				contributions means the amount paid or incurred during the taxable year
				to provide STEM student and educator training services in the United States for
				the exclusive benefit of students at an elementary or secondary school but only
				if no charge is imposed for providing such services.
								(B)STEM student and
				educator training servicesThe term STEM student and
				educator training services means—
									(i)on-site technical equipment training in a
				STEM education field,
									(ii)field trips to
				research or related facilities in a STEM education field,
									(iii)student
				internships or long term on-site training in a STEM education field, and
									(iv)educator training
				exercises in a STEM education field.
									(5)STEM
				educationThe term STEM
				education means education in the biological sciences, mathematics, earth
				and physical sciences, computer and information science, engineering,
				geosciences, and social and behavioral sciences.
							(6)Elementary or
				secondary school
								(A)In
				generalThe term elementary or secondary school
				means any school which provides elementary education or secondary education
				(kindergarten through grade 12), as determined under State law.
								(B)Groupings of
				schoolsSuch term includes consortia or other groupings of such
				schools if all such schools in the consortia or grouping are located within the
				same State.
								(d)Denial of double
				benefitNo deduction shall be allowed under this chapter for any
				amount allowed as a credit under this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36), and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the elementary
				and secondary school STEM contributions credit determined under section
				45S.
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 45S. Contributions benefitting
				science, technology, engineering, and mathematics education at the elementary
				and secondary school
				level.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.GAO
			 StudyNot later than 5 years
			 after the date of the enactment of this Act, the Government Accountability
			 Office, in consultation with the Secretary of the Treasury, shall submit to
			 Congress a report detailing—
			(1)the efficacy of
			 the STEM Education Opportunity Act in increasing higher education enrollment in
			 the fields of math, science, engineering, and technology, and
			(2)any effect such
			 Act has had on the price of higher education tuition in such fields.
			
